RE REVOCATION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:RE REVOCATION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




RE REVOCATION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS2019 OK 29Decided: 04/29/2019THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2019 OK 29, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 

 

RE: Revocation of Certificates of Certified Shorthand Reporters



ORDER

On February 15, 2019, this Court suspended the certificates of several certified shorthand reporters for failure to comply with the continuing education requirements for calendar year 2018 and/or with the annual certificate renewal requirements for 2019. See 2019 OK 10 (SCAD 2019-16).
The Oklahoma Board of Examiners of Certified Shorthand Reporters has advised that the court reporters listed below continue to be delinquent in complying with the continuing education and/or annual certificate renewal requirements, and the Board has recommended to the Supreme Court of the State of Oklahoma the revocation of the certificate of each of these reporters, effective April 15, 2019, pursuant to 20 O.S., Chapter 20, App. 1, Rules 20 and 23.
IT IS THEREFORE ORDERED that the certificate of each of the certified shorthand reporters named below is hereby revoked effective April 15, 2019.




Hope Alwardt


CSR #1883




Karen Baker


CSR #1552




Lorena Bishop


CSR #125




David Harjo


CSR #873




Deborah Parker


CSR # 1575




Connie Petrazio


CSR # 1733




Elizabeth Phillips


CSR # 1855




Trulia Taylor


CSR # 2010




Connie Tocco


CSR # 1977




 
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 29TH day of APRIL, 2019.

/S/CHIEF JUSTICE


Gurich, C.J., Darby, V.C.J., Kauger, Winchester, Edmondson, Colbert, Reif and Combs, JJ., concur.



Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA